



SEVENTH AMENDMENT TO CREDIT AGREEMENT


This SEVENTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"),
is dated as September 26, 2018, by and among ALICO, INC., a Florida corporation
("Alico" ), ALICO-AGRI, LTD. , a Florida limited partnership ("Alico-Agri'' ),
ALICO PLANT WORLD, L.L.C., a Florida limited liability company ("Plant World"),
ALICO FRUIT COMPANY, LLC, a Florida limited liability company ("Fruit Company"),
ALICO LAND DEVELOPMENT INC., a Florida corporation ("Land Development' ), ALICO
CITRUS NURSERY, LLC, a Florida limited liability company (" Citrus Nursery", and
together with Alico, Alico-Agri, Plant World, Fruit Company and Land Development
, each a "Borrower" and collectively the "Borrowers"), the Guarantors party
hereto and RABO AGRIFINANCE LLC (formerly known as Rabo Agrifinance, Inc.), a
Delaware limited liability company ("Lender").


W I T N E S S E T H:


WHEREAS, Borrowers and Lender are parties to that certain Credit Agreement dated
as of December 1, 2014, as amended by that certain First Amendment to Credit
Agreement and Consent dated as of February 26, 2015 , that certain Second
Amendment to Credit Agreement dated as of July I6 , 2015 , that certain Third
Amendment to Credit Agreement dated as of September 30, 2016, that certain
Consent and Waiver Agreement dated as of December 20, 2016, that certain Fourth
Amendment to Credit Agreement dated as of September 6, 2017, that certain Fifth
Amendment to Credit Agreement dated as of October 30, 2017, and that certain
Sixth Amendment Consent and Waiver to Credit Agreement dated as of July 18, 2018
(as may be amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement" ); and


WHEREAS, Borrowers have requested that Lender amend the Credit Agreement to
extend the Revolving Credit Maturity Date to November 1, 2021; and


WHEREAS, Lender is willing to agree to the requested amendment on the terms and
conditions set forth herein;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that all capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement, and further agree as
follows:


I. Amendment to Credit Agreement. Section 1.1 of the Credit Agreement, Defined
Terms, is hereby modified and amended by deleting the definition of "Revolving
Credit Maturity Date" set forth therein in its entirety and inserting in lieu
thereof the following:


""Revolving Credit Maturity Date" means November 1, 2021."


2.No Other Amendments. Except as expressly set forth above, the execution,
delivery and effectiveness of this Amendment shall not operate as an amendment,
modification or waiver of any right, power or remedy of Lender under the Credit
Agreement or any of the






--------------------------------------------------------------------------------







other Loan Documents, nor constitute a waiver of any provision of the Credit
Agreement or any of the other Loan Documents. Except for the amendment set forth
above, the text of the Credit Agreement and all other Loan Documents shall
remain unchanged and in full force and effect and each Borrower and each
Guarantor hereby ratifies and confirms its obligations thereunder. This
Amendment shall not constitute a modification of the Credit Agreement or any of
the other Loan Documents or a course of dealing with Lender at variance with the
Credit Agreement or the other Loan Documents such as to require further notice
by Lender to require strict compliance with the terms of the Credit Agreement
and the other Loan Documents in the future. Each Borrower and each Guarantor
acknowledges and expressly agrees that Lender reserves the right to, and does in
fact, require strict compliance with all terms and provisions of the Credit
Agreement and the other Loan Documents, as amended herein.


3.Representations and Warranties. In consideration of the execution and delivery
of this Amendment by Lender, each Borrower and each Guarantor hereby represents
and warrants in favor of Lender as follows:


(a)    The execution, delivery and performance by each Borrower and each
Guarantor of this Amendment (i) are all within such Borrower ' s corporate,
limited liability company or other similar powers, as applicable, (ii) have been
duly authorized,
(iii) do not require any consent, authorization or approval of, registration or
filing with, notice to, or any other action by, any Governmental Authority or
any other Person, except for such as have been obtained or made and are in full
force and effect, (iv) will not violate any applicable law or regulation or the
Organizational Documents of such Borrower or Guarantor, (v) will not violate or
result in a default under any material agreement binding upon such Borrower or
Guarantor, (vi) will not conflict with or result in a breach or contravention
of, any material order, injunction , writ or decree of any Governmental
Authority or any arbitral award to which such Borrower or Guarantor is a party
or affecting such Borrower or Guarantor or their respective properties, and
(vii) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien on any asset of such Borrower
or Guarantor or any of their respective properties;


(b)    This Amendment has been duly executed and delivered by each Borrower and
each Guarantor, and constitutes the legal, valid and binding obligations of each
such Borrower or Guarantor enforceable against each Borrower and each Guarantor
in accordance with its ten11S, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors' rights and (ii)
the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);


(c)    As of the date hereof and after giving effect to this Amendment, the
representations and warranties made by or with respect to any Borrower or
Guarantor under the Credit Agreement and the other Loan Documents, are true and
correct in all material respects (unless any such representation or warranty is
qualified as to materiality or as to Material Adverse Effect, in which case such
representation and warranty shall be







--------------------------------------------------------------------------------







true and correct in all respects), except to the extent previously fulfilled
with respect to specific prior dates;


(d)    Immediately after giving effect hereto, no event has occurred and is
continuing which constitutes a Default or an Event of Default or would
constitute a Default or an Event of Default but for the requirement that notice
be given or time elapse or both; and


(e)    No Borrower or Guarantor has knowledge of any challenge to Lender's
claims arising under the Loan Documents, or to the effectiveness of the Loan
Documents.


4.Effectiveness. This Amendment shall become effective as of the date set forth
above (the "Amendment Effective Date" ) upon Lender's receipt of each of the
following, in each case in form and substance satisfactory to Lender:






Lender;
(a)

this Amendment duly executed by each Borrower, Guarantor and





(b)
the Third Renewal Promissory Note in the form attached hereto;






(c)the written consent of each of MetLife and New England Life Insurance Company
to the extension of the Revolving Credit Maturity Date;


(d)
payment to Lender of a renewal fee in the amount of $17,500; and



(e)all other documents, certificates, reports, statements, instruments or other
documents as Lender may reasonably request.


5.Costs and Expenses. Each Borrower agrees to pay on demand all costs and
expenses of Lender in connection with the preparation, execution and delivery of
this Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation , the fees and out-of-pocket expenses of counsel
for Lender with respect thereto).


6.Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of a signature page hereto by facsimile transmission or by
other electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof.


7.Reference to and Effect on the Loan Documents. Upon the effectiveness of this
Amendment, on and after the date hereof, each reference in the Credit Agreement
to "this Agreement ", "hereunder", "hereof ' or words of like import referring
to the Credit Agreement, and each reference in the other Loan Documents to "the
Credit Agreement", "thereunder", thereof' or words of like import





--------------------------------------------------------------------------------




referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended hereby.





8.Governing Law. This Amendment shall be deemed to be made pursuant to the laws
of the State of Florida with respect to agreements made and to be performed
wholly in the State of Florida and shall be construed, interpreted, performed
and enforced in accordance therewith.


9.Final Agreement. This Amendment represents the final agreement between
Borrowers, Guarantors and Lender as to the subject matter hereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.


10. Loan Document. This Amendment shall be deemed to be a Loan Document for all
purposes.




[Remainder of this page intentionally left blank.]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first above written.


BORROWERS:                ALICO, INC., a Florida corporation
alicoraborloc7thamend_image1.jpg [alicoraborloc7thamend_image1.jpg]
alicoraborloc7thamend_image2.jpg [alicoraborloc7thamend_image2.jpg]
By:        
Name: John E. Kiernan
Title: Chief Financial Officer




ALICO-AGRI, LTD., a Florida limited partnership


By:
Alico, Inc. , a Florida corporation, its General Partner



alicoraborloc7thamend_image3.jpg [alicoraborloc7thamend_image3.jpg]


By:
         Name: John E. Kiernan

Title: Chief Financial Officer




ALICO PLANT WORLD, L.L.C., a Florida
limited liability company
By: Alico-Agri, Ltd., a Florida limited partnership, its Sole Member
By: Alico, Inc., a Florida corporation, its General Partner
alicoraborloc7thamend_image4.jpg [alicoraborloc7thamend_image4.jpg]By:         
Name: John E. Kiernan
Title : Chief Financial Officer







--------------------------------------------------------------------------------







ALICO FRUIT COMPANY, LLC, a Florida
limited liability company
By:
Alico, Inc., a Florida corporation, its Managing Member





By: alicoraborloc7thamend_image5.jpg
[alicoraborloc7thamend_image5.jpg]alicoraborloc7thamend_image6.jpg
[alicoraborloc7thamend_image6.jpg]
Name    John E. Kiernan
Title·    Chief Financial Officer




ALICO LAND DEVELOPMENT INC., a
Florida corporation


By:
alicoraborloc7thamend_image7.jpg
[alicoraborloc7thamend_image7.jpg]alicoraborloc7thamend_image8.jpg
[alicoraborloc7thamend_image8.jpg]
Name:    John E. Kiernan
Title: Chief Financial Officer




ALICO CITRUS NURSERY, LLC, a Florida
limited liability company


By:
Alico, Inc., a Florida corporation, its Managing Member



By: alicoraborloc7thamend_image9.jpg [alicoraborloc7thamend_image9.jpg]


Name:    John E. Kiernan
Title: Chief Financial Officer












--------------------------------------------------------------------------------




GUARANTORS:    734 CITRUS HOLDINGS, LLC
By:    ALICO, INC., as its sole member




alicoraborloc7thamen_image10.jpg
[alicoraborloc7thamen_image10.jpg]alicoraborloc7thamen_image11.jpg
[alicoraborloc7thamen_image11.jpg]By:         
Name: John E. Kiernan
Title: Chief Financial Officer




734 HARVEST, LLC




alicoraborloc7thamen_image12.jpg
[alicoraborloc7thamen_image12.jpg]alicoraborloc7thamen_image13.jpg
[alicoraborloc7thamen_image13.jpg]By:
Name: John E. Kiernan
Title: Chief Financial Officer






734 CO-OP GROVES, LLC




alicoraborloc7thamen_image14.jpg
[alicoraborloc7thamen_image14.jpg]alicoraborloc7thamen_image15.jpg
[alicoraborloc7thamen_image15.jpg]By:
Name: John E. Kiernan
Title: Chief Financial Officer











--------------------------------------------------------------------------------




734 LMC GROVES, LLC




By:
     Name: John E. Kiernan

Title: Chief Financial Officer




734 BLP GROVES, LLC




alicoraborloc7thamen_image17.jpg
[alicoraborloc7thamen_image17.jpg]alicoraborloc7thamen_image18.jpg
[alicoraborloc7thamen_image18.jpg]By:
Name: John E. Kiernan
Title: Chief Financial Officer







ALICO CHEMICAL SALES, LLC




alicoraborloc7thamen_image19.jpg
[alicoraborloc7thamen_image19.jpg]alicoraborloc7thamen_image20.jpg
[alicoraborloc7thamen_image20.jpg]By:
Name: John E. Kiernan
Title: Chief Financial Officer











--------------------------------------------------------------------------------




ALICO SKINK MITIGATION, LLC
By:    Alico, Inc., its Manager




By:
alicoraborloc7thamen_image23.jpg [alicoraborloc7thamen_image23.jpg]
Name: John E. Kiernan
Title: Chief Financial Officer






ALICO FRESH FRUIT LLC




By:    alicoraborloc7thamen_image23.jpg [alicoraborloc7thamen_image23.jpg]
Name: John E. Kiernan
Title: Chief Financial Officer







--------------------------------------------------------------------------------







LENDER:    RABO AGRIFINANCE LLC,
a Delaware limited liability company




By:____Bryan L. Byrd
Name: Bryan L. Byrd
Title: Vice President





